Order entered December 15, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01369-CV

                              MICHAEL D. WILSON, Appellant

                                                V.

                       WOODLAND HILLS APARTMENT, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04980-C

                                            ORDER
       The Court has reviewed the clerk’s record in this case and has determined that it does not

include all of the items necessary to resolve the appeal. Specifically, the clerk’s record does not

include a copy of the bond posted by appellant and reflected by receipt #CV-2015-14435.

Accordingly, the Court ORDERS John Warren, County Clerk of Dallas County, Texas, to file

within five (5) days of the date of this order a supplemental clerk’s record including a copy of

the bond reflected by receipt #CV-2015-14435.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE